DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 01, 2022 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 17/506,639, filed on October 20, 2021. In response to the Advisory Action of July 14, 2022, Applicant on August 01, 2022, amended Claims 1, 8, 10, 15 and 20. Claims 1-21 are pending in this application and have been rejected below. 

Response to Amendment
Applicant's amendments are acknowledged. 

The 35 U.S.C. § 112 rejections are hereby withdrawn in light of Applicants remarks and amendments to claims 1, 8 and 15. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. 

The 35 U.S.C. § 103 rejections are hereby withdrawn in light of Applicants remarks and amendments to claims 1, 8 and 15. 

Response to Arguments
Applicant's Arguments/Remarks filed August 01, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed August 01, 2022.

Regarding the 35 U.S.C. 101 rejection, Applicant disagrees with the arguments provided on at least pages 3-4 and 6-9 of the Office Action that claims 1, 8, and 15 recite limitations "directed to an abstract idea based on certain methods of organizing human activity." As discussed in Applicant's response to the previous Office Action, the claim does not recite an abstract idea based on certain methods of organizing human activity under Step 2A Prong One of the  subject matter eligibility test. As further discussed in Applicant's response to the previous Office Action, even assuming for the sake of argument that the claims recite methods of organizing human activity, the claims integrate any alleged abstract idea into a practical application that provides a specific improvement over prior art systems under Step 2A Prong Two of the subject matter eligibility test. Thus, a further eligibility analysis is not necessary., 
However, even if the Examiner disagrees with the reasons above, the claims are not directed to an abstract idea for at least the additional reasons below under Step 2B of the subject matter eligibility test. The claims are not directed to an abstract idea because the claims, as a whole, are more than a drafting effort designed to monopolize the judicial exception of organizing human activity. The claims recite detailed steps for automatically reconciling time windows of demand-based tasks with the availability of the numerous resources necessary to complete the task. These detailed steps meaningfully limit the claims to be more specific than the whole field of organizing human activity, and include limitations such as (Applicant cited limitations of independent claim pg. 15). Since the claims do not attempt to monopolize the judicial exception of organizing human activity, the claims are not directed to an abstract idea for at least this reason.. 

In response, Examiner respectfully disagrees. As stated in the Advisory Action (dated July 14, 2022), Examiner respectfully reminds Applicant the analysis in Step 2B addresses the question on whether an additional element (or combination of additional elements) represents well-understood, routine and/or conventional activities/functions (i.e. such as receiving or transmitting data over a network, e.g., using the Internet to gather data, electronic recordkeeping and storing and retrieving information in memory). Examiner finds, Applicant is attempting to say the Step 2A-Prong One elements, the abstract idea, is what makes the claim eligible. Applicant has not provided a detailed explanation to the configuration of the combination of additional elements (i.e. the timeline interface, database, system comprising a memory including instructions executable by a processor and non-transitory computer-readable medium storing instructions executable by a processor) nor has Applicant identified any disclosure in the claimed invention showing and/or submitting that the technology used is being improved, there was a problem in the technology that the claimed invention solved, or the ordered combinations of the known elements is significantly more than the judicial exception. Thus, Examiner maintains the claims recite addition elements used as tools to perform the instructions of the abstract idea of managing entity scheduling within a time window without disclosing limitations that integrates the abstract idea into a practical application, nor do these elements provide meaningful limitations that transforms the judicial exception into significantly more than the abstract idea itself. 
Additionally, Examiner respectfully reminds Applicant, although preemption is considered, the two-part analysis is used to determine patent eligibility. Preemption concerns are, thus fully addressed and rendered moot where a claim is determined to disclose patent ineligible subject matter under the two-part framework. While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pyre-emptied, the claim should be eligible for patent protection"). For at least these reasons the claims remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are directed towards a method, claims 8-14 are directed towards a system and claims 15-21 are directed towards a non-transitory computer-readable medium, which are among the statutory categories of invention.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite managing entity scheduling within a time window.

Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, identifying, based on resource metadata, scheduled entities with availability to provide resources for the media production matching the personnel, equipment, or services requirements of the task, the availability including times that fall outside the scheduled performance period and are within the time window; automatically scheduling a first scheduled entity and a second scheduled entity from the identified scheduled entities as available to provide resources to the task for the scheduled performance period and during the times that fall outside the scheduled performance period but are within the time window; in response to receiving said alert message, generating an updated performance period within the time window, wherein the second scheduled entity is already scheduled as available during the updated performance period; in response to said generating, automatically rescheduling the second scheduled entity to the updated performance period within the time window constitutes methods based on managing personal behavior or relationships or interactions between people. The timeline interface and database does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims 8 and 15 recite certain method of organizing human activity for similar reasons as claim 1.

The judicial exception is not integrated into a practical application. In particular, Claim 1 receiving user input into a timeline interface for a media production indicating a task, the task having a task time window, a set of personnel, equipment, or services requirements, and a scheduled performance period, wherein the time window is greater than a time required to complete the task and the scheduled performance period is within the time window and receiving an alert message on the timeline interface for the media production that the first scheduled entity is unavailable for the scheduled performance period, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a timeline interface and database at a high-level of generality such that they to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The recitation of a system comprising a memory including instructions executable by a processor in claim 8 and non-transitory computer-readable medium storing instructions executable by a processor in claim 15 are also disclosed at a high-level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements recited in claims 8 and 15 do not integrate the abstract idea into practical application for similar reasons as claim 1.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including a timeline interface, database, system comprising a memory including instructions executable by a processor and non-transitory computer-readable medium storing instructions executable by a processor amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II); (see at least Specification [0094]; [0096]; [0097] [0099]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Regarding the dependent claims, dependent claims 4, 11 and 18 recite limitations that are not technological in nature and merely limits the abstract idea to a particular environment. Claims 2, 9 and 16 recites generating, automatically transmitting a notice to the third scheduled entity requesting availability at the updated performance period which is considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Additionally, Claims 2-7, 9-14 and 16-21 recite steps that further narrow the abstract idea. Therefore claims 2-7, 9-14 and 16-21 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
primary 


Reasons Claims are Patentably Distinguishable from the Prior Art
The 35 U.S.C. 103 rejection of the independent claims are removed in light of Applicant’s Amendments and Remarks filed August 01, 2022, in particular pg. 10-11 regarding the Sumioka and Itani references and pg. 13-14 regarding the Fernandez and Chan references. Examiner analyzed claim 1 in view of the prior art of record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine references with a reasonable expectation of success as discussed below.  The prior art of record neither singularly or in combination explicitly teaches: 
 Claim 1 “…
automatically scheduling a first scheduled entity and a second scheduled entity from the identified scheduled entities as available to provide resources to the task for the scheduled performance period and during the times that fall outside the scheduled performance period but are within the time window; 
receiving an alert message on the timeline interface for the media production that the first scheduled entity is unavailable for the scheduled performance period;
in response to receiving said alert message, generating an updated performance period within the time window, wherein the second scheduled entity is already scheduled as available during the updated performance period…”. 

Meyer (US 20150177952 A1) teaches a scheduling-rescheduling engine schedules into the calendar user requested tasks and automatically reschedules impacted previously scheduled tasks (see Abstract). Specifically, Meyer discloses all tasks impacted by the scheduling of a task are automatically rescheduled linearly (by scheduling engine) based on the duration of each task and the availability of a date-time that fits within a predetermined work calendar date-time ranges. A user cannot accidentally schedule a task to a time slot to a time slot that does not fit within the working schedule. A user is able to assign valid resources to assist in the execution of the task. A resource is not a valid resource when that resource is already scheduled to assist on another task during a date-time range that fits within the schedule of the target task (see par. 0041-0043). 
Wells (US 20110184771 A1) teaches an automated presentation of available resources listed in the order of priority based upon the optimal criteria defined (see par. 0003). Specifically, Wells discloses a database file that includes a task dependencies master file, which includes a skill set, information on resources, a title, an alternative effort factor, hour and days information, and a frequency pattern dependency. The database file is connected to a task master file, which includes task names, task dependencies, task dependency sequences, task dependency dependencies and a task dependency delay window. The task dependency delay window is a time parameter that is used in evaluating the availability of resources to perform task dependencies. When a resource is evaluated by the application software algorithm for the availability to perform activities, the system compares the qualifying resource's skill set, application knowledge and availability against the dated range and duration of the task dependency to identify qualified resources. This task dependency delay window parameter precludes the elimination of any qualified resources that may appear unavailable due to scheduled time off. The system will determine the acceptable level of delay in a task dependency that does not exclude a resource by comparing the resources days unavailable against this parameter. If the period of time a resource that is not available is equal to or less than the task dependency delay window value, they will still be considered and evaluated as a resource that can be assigned to the task dependency (see par. 0028). 
However neither Meyer or Wells, individually or in combination, sufficiently disclose the combination of the abovementioned limitations. Claim 8 and 15 is distinguishable over the prior art for similar reasons as claim 1. Dependent claims 2-7, 9-14 and 16-21 are distinguishable over the prior art because they depend from claims 1, 8 or 15 respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bellini et al. (US 9672484 B2) – The present disclosure facilitates interfacing between a sales management system and a project planning system. In some embodiments, the system includes an interface and schedule engine, both executing on a server. The interface can parse a sales order from the sales management system into products and project tasks within the products. The products can also include at least one of a labor product, a parts product, and an agreements product. The schedule engine can generate schedule tasks corresponding to the project tasks, determine a performance order of the schedule tasks, and combine the schedule tasks into schedule phases based on the performance order. The schedule engine can determine a performance order of the schedule phases and combine the schedule phases into a schedule component based on the performance order. The interface can transmit the schedule component to the project planning system for execution.

Jagannathan et al. (US 10198702 B2) – A device may provide a user interface for receiving project information for a software implementation project. The project information may be associated with a set of requirements defining the software implementation project. The project information may be associated with a set of deliverables describing results of the software implementation project. The device may generate an initial project plan based on the project information. The device may receive information regarding the initial project plan during fulfillment of the project plan. The device may selectively provide an alert associated with the initial project plan based on receiving the information regarding the initial project plan. The device may selectively generate a modified project plan based on receiving the information regarding the project plan.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624